Citation Nr: 1228668	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

1.  Entitlement to service connection for claimed hypertension. 

2.  Entitlement to an increased, compensable rating for the service-connected bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.   

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO.   


FINDINGS OF FACT

On August 3, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing his appeal as to the claims of service connection for hypertension and for an increased compensable rating for the service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim of service connection for hypertension and the claim for an increased compensable rating for the service-connected bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On August 3, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran's representative indicating that the Veteran was withdrawing the appeal as to the claims of service connection for hypertension and for an increased compensable rating for the service-connected bilateral hearing loss disability.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to these matters is dismissed.  



ORDER

The appeal is dismissed. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


